The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 are presented for examination.
	Applicant’s Amendment filed August 8, 2022 has been entered into the present application. 
	Claims 1-3 remain pending and under examination. Claims 1-3 are amended. Claims 4-5 are cancelled.
Applicant’s arguments, filed August 8, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed August 17, 2022 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the May 6, 2022 Non-Final Office Action
	In reply to the rejection of claims 1-5 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-5 of the previous Office Action dated May 6, 2022, Applicant now amends claim 3 to recite “at least one selected from the group consisting of”, and further cancels claims 4-5. Accordingly, the rejections as applied specifically to claims 3-5 are now hereby withdrawn. 
	In reply to the rejection of claim 5 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.5 of the previous Office Action dated May 6, 2022, Applicant now cancels claim 5. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1-5 under 35 U.S.C. §103 as being unpatentable over Nishitani et al. (U.S. Patent Application Publication No. 2015/0231321 A1; 2015, cited by Applicant on the 09/30/19 IDS) in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as set forth at p.10-15 of the previous Office Action dated May 6, 2022, Applicant now amends claim 1 to narrow the recited range of L-histidine from 300-3000 mg/L to 300-700 mg/L. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-5 under 35 U.S.C. §103 as being unpatentable over Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to an attached English translation of the same, in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as set forth at p.15-20 of the previous Office Action dated May 6, 2022, Applicant now amends claim 1 to narrow the recited range of L-histidine from 300-3000 mg/L to 300-700 mg/L. Accordingly, the rejection is now hereby withdrawn.
In view of the acceptable Terminal Disclaimer filed August 8, 2022, the following nonstatutory double patenting rejections are each now hereby withdrawn:
(i) the rejection of claims 1 and 4-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,010,563 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as set forth at p.25-28 of the previous Office Action dated May 6, 2022;
(ii) the rejection of claims 2-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,010,563 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as applied to claims 1 and 4-5, further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same, as set forth at p.28-30 of the previous Office Action dated May 6, 2022;
(iii) the rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 14 of U.S. Patent No. 11,020,420 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as set forth at p.30-32 of the previous Office Action dated May 6, 2022;
(iv) the rejection of claims 1 and 4-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,020,520 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as set forth at p.32-34 of the previous Office Action dated May 6, 2022; and
(v) the rejection of claims 2-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,020,520 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), as applied to claims 1 and 4-5, further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same, as set forth at p.35-37 of the previous Office Action dated May 6, 2022.

Objection to the Claims (New Grounds of Objection)
	Claim 2 is objected to for reciting “the pH of the sterilized second solution after sterilization is 6.7 to 8.0”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may wish to consider amending claim 2 to recite ---the pH of the sterilized second solution is 6.7 to 8.0--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly recited range of “300 to 700 mg/L of L-histidine” in the second sterilized solution (claim 1). 
At p.5 of the August 8, 2022 Remarks, Applicant states that “[t]he [c]laim 1 amendment defining 700 mg/L of L-histidine is based on the description in the specification, and is calculated from the description in Examples 1 and 2 calling for 112 mg of histidine in 160 mL of water for injection.”
In Ex.1 of the as-filed specification, Applicant describes a first solution of 75.0 g icodextrin and 1.87 g of sodium chloride in 840 mL of water for injection, and a second solution of 112 mg histidine, 3.48 g sodium chloride, 4.48 g sodium lactate, 0.257 g calcium chloride, and 0.051 g magnesium chloride hexahydrate in 160 mL of water for injection, which were each sterilized and mixed to yield a mixture solution with pH of 7.1 (p.10, l.5-22).
In Ex.2 of the as-filed specification, Applicant describes a first solution of 79.0 g icodextrin and 1.87 g sodium chloride in 840 mL of water for injection, and a second solution of 112 mg histidine, 3.65 g sodium chloride, 4.48 g sodium lactate, 0.257 g calcium chloride, and 0.051 g magnesium chloride hexahydrate in 160 mL of water for injection, which were each sterilized and mixed to yield a mixture solution with pH of 7.1 (p.10, l.25-p.11, l.6).
The originally filed disclosure fails to provide adequate written support for Applicant’s newly narrowed range of L-histidine from 300-700 mg/L (claim 1). At best, Applicant’s as-filed specification describes a broader range of L-histidine from 300 to 3,000 mg/L, with a preferable range of 600 to 2,000 mg/L (p.7, para.[0014]; p.17, para.[0037]). The sole description of a 700 mg/L concentration of histidine appears only in Applicant’s working examples (Ex.1-2, p.10-11), in which a specific icodextrin solution of 75.0 g (90.5 g/L) or 79.0 g (94.0 g/L) icodextrin is mixed with 1.87 g sodium chloride in 840 mL of water for injection, and a second solution of 112 mg histidine (700 mg/L), 4.48 g sodium lactate, 0.257 g calcium chloride, 0.051 g magnesium chloride and 3.48 g or 3.65 g sodium chloride in 160 mL of water for injection. Such description of 700 mg/L histidine appears only in the context of these two discrete, exemplified solutions, but fails to suggest that Applicant contemplated narrowing the broader range of 300-3000 mg/L L-histidine to 300-700 mg/L L-histidine when used in the context of simply an acidic first solution of icodextrin in any quantity, and a second solution of histidine with any pH controlling agent in any amount, let alone the broader ranges provided for in dependent claims 2-3. This concept introduced into newly amended claim 1 constitutes an apparent narrowing of the subject matter originally disclosed that does not find sufficient written support in the as-filed specification.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to Applicant’s range of “300 to 700 mg/L of L-histidine” in the second sterilized solution (claim 1). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.3-4 of the previous Office Action dated May 6, 2022, of which said reasons are herein incorporated by reference.
The following rejections are maintained and modified only to reflect amended claim language:
(i) In claim 1, Applicant recites “[a] peritoneal dialysis solution”, which comprises “an acidic sterilized first solution containing icodextrin; and a sterilized second solution containing 300 to 700 mg/L of L-histidine and a pH controlling agent, wherein a pH of the acidic sterilized first solution and a pH of the sterilized second solution are adjusted so that a pH after mixing the acidic sterilized first solution and the sterilized second solution is 6.7 to 7.5”. It is unclear, however, whether Applicant intends to claim the peritoneal dialysis solution (i) before mixing (i.e., a first solution, and a second solution), or (ii) after mixing (a single sterilized solution with the recited pH). Clarification is required.
(ii) In claim 2, Applicant further defines “the acidic sterilized first solution” as having “60.0 to 94.0 g/L of the icodextrin and 1.42 to 2.34 g/L of sodium chloride”, and further recites that “the acidic sterilized first solution does not contain a pH controlling agent, the pH of the acidic sterilized first solution is 4.0 to 5.3, the pH of the sterilized second solution after sterilization is 6.7 to 8.0, and the pH of the acidic sterilized first solution and the pH of the sterilized second solution are adjusted so that the pH after mixing the acidic sterilized first solution and the second sterilized solution is 6.7 to 7.5”. It is unclear if Applicant is claiming the first and second solution prior to sterilization or after sterilization with the recited pH values. Also, it is unclear if Applicant intends to claim the peritoneal dialysis solution (i) before mixing (i.e., the first solution, and the second solution), or (ii) after mixing (a single sterilized solution with the recited pH). Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant states only that “[c]laims 1-3 are amended to address the points noted on pages three and four of the Official Action and ensure that the claims comply with the relevant requirements of the patent statute”, noting that “[w]ithdrawal of the claim rejection based on 35 U.S.C. §112(b) is respectfully requested” (Remarks, p.4). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s claim amendments are noted, but fail to clarify whether Applicant intends to the claim the peritoneal dialysis solution before mixing (i.e., a first solution and a second solution), or after mixing (i.e., a single sterilized solution with the recited pH). As claims 1-2 continue to recite this point of ambiguity, which further propagates to claim 3, the claims remain properly rejected. 
For these reasons supra, rejection of claims 1-3 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martis et al. (U.S. Patent Application Publication No. 2004/0121982 A1; 2004, cited by Applicant on the 09/30/19 IDS) in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), each already of record, for the reasons of record set forth at p.5-9 of the previous Office Action dated May 6, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 4-5 necessitates the withdrawal of such claims from the statement of the rejection above. 
Newly amended claim 1 narrows the range of L-histidine from 300-3000 mg/L to 300-700 mg/L, and further recites that the acidic first solution and second solution are each “sterilized”.
As established in the grounds for rejection, Martis et al. teaches the use of “about 5.0 mM or less” of histidine as part of the peritoneal dialysis solution, which was shown to be equivalent to about 775 mg/L or less of histidine. Faict’s teachings were relied upon to establish the prima facie obviousness of employing, specifically, L-histidine for this purpose in the dialysis solution. 
The teaching of 775 mg/L or less histidine clearly overlaps with Applicant’s instantly claimed range of 300-700 mg/L instantly claimed, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Applicant’s remaining amendments to claim 1 are editorial in nature, seeking only to clarify that the first and second solution are sterilized, and that the pH of the mixed solution is 6.7-7.5.
Such elements remain properly rejected over the cited prior art teachings because Martis et al. clearly teaches that the icodextrin-based solution is subjected to sterilization, thereby meeting Applicant’s limitation directed to the individual and mixed solutions being “sterilized”, and further teaches that the pH of the mixed solution ranges from “about 6.5 to 7.4”, which meets and/or overlaps Applicant’s instantly claimed pH range of the mixed solution of 6.7-7.5, thereby rendering such range prima facie obvious. MPEP §2144.05.

Response to Applicant’s Arguments
Applicant proffers no specific rebuttal to the instant rejection, which is technically improper. 37 C.F.R. §1.111(b) explicitly requires that “[t]he reply by the applicant or patent owner must be reduced to writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office Action”. Failure to reply to the instant rejection technically renders the reply non-compliant with the stipulations of 37 C.F.R. §1.111(b). However, in the interest of compact prosecution, the reply has been entered and considered on the merits, but fails to obviate the instant rejection in the absence of any persuasive remarks directed to the propriety of the rejection. 
For these reasons supra, rejection of claim 1 is proper.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to an attached English translation of the same, in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). Usami et al. exemplifies a peritoneal dialysis solution, in which 75 g of icodextrin and 1.87 g sodium chloride were dissolved in 840 mL of water1 for injection to prepare the first liquid, and 3.48 g sodium chloride, 4.48 g sodium lactate, 0.257 g calcium chloride, and 0.051 g magnesium chloride were dissolved in 160 mL water2 for injection to prepare the second liquid (Ex.1, p.5, para.[0032]). Usami et al. teaches that 840 mL of the first liquid and 160 mL of the second liquid were filled into containers and heat sterilized at 121°C for 30 minutes using an autoclave, after which the pH was measured, noting that the pH of the first liquid was 4.9, the second liquid was 6.9, and the mixture was 6.5 (Ex.1, p.5, para.[0032]).
Usami et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of 300-700 mg/L L-histidine (claim 1).
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies (i) a peritoneal dialysis solution of first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, and the pH of the final mixed solution was 7.31-7.32, and (ii) two additional peritoneal dialysis solutions buffered with L-histidine as described in the first example above, but with 0.779 g/L L-histidine to yield a pH of the final solution of 7.13, and 3.10 g/L L-histidine to yield a pH of the final solution of 7.43-7.44 (Ex.1, p.10, l.1-15; Ex.2, p.10, l.17-28).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating L-histidine into the sterile peritoneal dialysis solution of Usami et al. because Faict et al. teaches L-histidine as a buffering agent for effectively buffering a peritoneal dialysis solution to pH of at least 6.5, particularly when used as part of a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride (which is the same buffering components employed in Usami’s second solution). It would have been prima facie obvious to incorporate L-histidine into the buffering solution of the sterile peritoneal dialysis solution of Usami et al. because Faict et al. teaches that L-histidine was a highly stable buffering agent effective to buffer the peritoneal dialysis solution to a pH of at least 6.5 - the desirable pH range of the peritoneal dialysis solution of Usami et al. to avoid adverse and damaging physiologic effects – without requiring protection from light and oxygen to maintain stability. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate L-histidine into the sterile peritoneal dialysis solution of Usami et al. to effectively buffer the solution to a physiologic pH of 6.5-7.5 – which minimizes physiologic damage by the peritoneal dialysis solution - with greater stability and resistance to degradation by light and oxygen, as taught by Faict et al. 
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-700 mg/L as instantly claimed because Faict et al. teaches in his disclosed examples that the quantity of L-histidine employed in the buffering solution may be varied depending upon the desired final pH of the solution. For example, Faict et al. exemplifies the use of (i) 1.550 g/L (1550 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.31-7.32, (ii) 0.779 g/L (779 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.13, and (iii) 3.10 g/L (3100 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.43-7.44. It is clear, then, from the teachings of Faict et al. that the amount of L-histidine in the buffering solution may be modified depending upon the final pH of the mixed solution that the ordinarily skilled artisan seeks within the desired physiologic pH range of 6.5-7.5, as taught by Usami et al. In other words, the ordinarily skilled artisan would have understood from Faict’s teachings that the use of L-histidine in an amount of < 779 mg/L in the buffering solution would have reasonably yielded a pH of the final solution of <7.13, as evidenced by Faict’s Ex.2, and that greater amounts would have yielded higher pH of the final solution (as evidenced by Faict’s Ex.1 and 2). Thus, the skilled artisan would have recognized that the quantity of L-histidine used in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride specifically correlated to the final pH of the peritoneal dialysis solution and, therefore, would have modified the quantity thereof within the range of 300-700 mg/L instantly claimed to yield a final pH within Usami’s desired range of 6.5-7.5, particularly on the middle to lower end of such range. 
In claim 1, Applicant recites a peritoneal dialysis solution comprising an acidic sterilized first solution of icodextrin, and a second sterilized solution of 300-700 mg/L L-histidine and a pH controlling agent, wherein the pH after mixing the first solution and second solution after sterilization is 6.7-7.5.
Usami et al. teaches an acidic first solution of only icodextrin and sodium chloride, with a second solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride, wherein the two solutions are packaged separately, subjected to sterilization and then aseptically mixed immediately prior to use, wherein the pH of the mixed solution is 6.0-7.5, preferably 6.5-7.5. 
The teaching of a pH range of 6.5-7.5 of the mixed solution clearly circumscribes Applicant’s instantly claimed pH range of 6.7-7.5 instantly claimed, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
As established above, the teachings to Faict et al. establish the prima facie obviousness of further incorporating L-histidine within the range of 300-700 mg/L into Usami’s peritoneal dialysis solution. 
In claim 2, Applicant further limits the peritoneal dialysis solution to 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride without a pH controlling agent in the acidic first solution, wherein the pH of the first solution after sterilization is 4.0-5.3, the pH of the second solution after sterilization is 6.7-8.0, and pH after mixing the first and second solution after sterilization is 6.7-7.5.
Usami et al. teaches the acidic first solution contains 76.0-94.0 g/L icodextrin and 1.89-2.37 g/L sodium chloride, which clearly meets and/or overlaps Applicant’s required components of 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride (and wherein a pH controlling agent is not present in the acidic first solution). Again, MPEP §2144.05.
Usami et al. further teaches that the pH of the first solution after sterilization is 4.0-5.3, and that the pH of the second solution after sterilization is 6.5-8.0, which clearly circumscribes Applicant’s instantly claimed pH range of 6.7-8.0, and further teaches that the pH of the mixed first and second solution is 6.0-7.5, which also circumscribes Applicant’s instantly claimed pH range of 6.7-7.5. Such teachings clearly render Applicant’s limitations of instant claim 2 prima facie obvious. MPEP §2144.05.
In claim 3, Applicant further limits the peritoneal dialysis solution to wherein the second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride.
Usami et al. teaches that the second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride, and further exemplifies a second solution comprising 21.75 g/L sodium chloride, 28 g/L sodium lactate, 1.6 g/L calcium chloride, and 0.32 g/L magnesium chloride. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 15 of U.S. Patent Application No. 16/018,582 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
 ‘582 recites a sterile peritoneal dialysis solution comprising an acidic first liquid of 60.0-89.3 g/L icodextrin and 0-2.34 g/L sodium chloride, and an alkaline second liquid containing an alkaline pH regulator, wherein a mixture of the first liquid and the second liquid after sterilization has a pH of 6.0-7.5 (copending claim 6). ‘582 further limits the alkaline pH regulator to at least one of sodium hydroxide and sodium hydrogen carbonate (copending claim 7) or lactate and lactic acid (copending claim 13). ‘582 recites that the second liquid comprises at least one of sodium chloride, lactic acid, sodium lactate, calcium chloride and magnesium chloride (copending claim 8). ‘582 further limits the quantity of icodextrin to 65.0-85.0 g/L (copending claim 9). ‘582 further limits the quantity of sodium chloride in the first liquid to 1.78-2.34 g/L (copending claim 10), or 1.78-2.15 g/L (copending claim 11). ‘582 recites that the pH of the mixture of the first liquid and second liquid after sterilization is 6.5-7.5 (copending claim 12). ‘582 further recites that the pH of the second liquid after sterilization is 7.0-7.5 (copending claim 15).
‘582 differs from the instant claim only insofar as it does not explicitly teach the second liquid contains 300-700 mg/L L-histidine with a pH controlling agent (claim 1). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies (i) a peritoneal dialysis solution of a first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, and the pH of the final mixed solution was 7.31-7.32, and (ii) two additional peritoneal dialysis solutions buffered with L-histidine as described in the first example above, but with 0.779 g/L L-histidine to yield a pH of the final solution of 7.13, and 3.10 g/L L-histidine to yield a pH of the final solution of 7.43-7.44 (Ex.1, p.10, l.1-15; Ex.2, p.10, l.17-28).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride of Faict et al. for the alkaline pH regulating second solution of the ‘582 claims because Faict et al. teaches the use of such aqueous buffer solution for effectively buffering peritoneal dialysis solutions to a pH of at least 6.5, which is the desirable pH range of the ‘582 peritoneal dialysis solution (pH 6.5-7.5). The skilled artisan would have been motivated to utilize Faict’s aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride as the pH regulating second solution of the ‘582 peritoneal dialysis solution because Faict et al. teaches that the L-histidine buffer solution described therein imparts substantial buffering effect in the desired pH range of at least 6.5 while resisting degradation by light and oxygen to maintain stability in solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘582 peritoneal dialysis solution by substituting Faict’s aqueous L-histidine buffer solution for the alkaline pH regulator of the ‘582 solution to effectively buffer the solution to the desired pH range of 6.5-7.5 while imparting greater stability to the solution by mitigating degradation, as taught by Faict et al.
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-700 mg/L as instantly claimed because Faict et al. teaches in his disclosed examples that the quantity of L-histidine employed in the buffering solution may be varied depending upon the desired final pH of the solution. For example, Faict et al. exemplifies the use of (i) 1.550 g/L (1550 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.31-7.32, (ii) 0.779 g/L (779 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.13, and (iii) 3.10 g/L (3100 mg/L) L-histidine in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride to yield a final pH of the mixed solution of 7.43-7.44. It is clear, then, from the teachings of Faict et al. that the amount of L-histidine in the buffering solution may be modified depending upon the final pH of the mixed solution that the ordinarily skilled artisan seeks within desired physiologic pH range of 6.5-7.5. In other words, the ordinarily skilled artisan would have understood from Faict’s teachings that the use of L-histidine in an amount of < 779 mg/L in the buffering solution would have reasonably yielded a pH of the final solution of <7.13, as evidenced by Faict’s Ex.2, and that greater amounts would have yielded a higher pH of the final solution (as evidenced by Faict’s Ex.1 and 2). Thus, the skilled artisan would have recognized that the quantity of L-histidine used in the buffering solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride specifically correlated to the final pH of the peritoneal dialysis solution and, therefore, would have modified the quantity thereof within the range of 300-700 mg/L instantly claimed to yield a final pH within the desired range of 6.5-7.5, particularly on the middle to lower end of such range. 
This is a provisional nonstatutory double patenting rejection.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 15 of U.S. Patent Application No. 16/018,582 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), 
as applied above to claim 1, 
further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same.
‘582 in view of Faict, as applied above to claim 1. 
‘582 in view of Faict differ from the instant claims only insofar as they do not explicitly teach the pH range of the first solution after sterilization (claim 2), or the specific amounts of sodium chloride, sodium lactate, calcium chloride and magnesium chloride of the second solution (claim 3).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the desirable pH of 4.0-5.3 after sterilization of the acidic first solution is to suppress glucose decomposition products of 5-hydroxymethyl furfural (when pH < 4.0) and 3-deoxyglucosone (when pH > 5.3) (p.3, para.[0019]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for the purpose of suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the ‘582 sterile peritoneal dialysis solution as modified by Faict et al. above to exhibit a pH of the first acidic solution after sterilization of 4.0-5.3 because Usami et al. teaches sterile, two-part peritoneal dialysis solutions with an acidic first solution of icodextrin and sodium chloride (without a pH adjusting agent), in which the pH of the acidic first solution after sterilization is 4.0-5.3. The skilled artisan would have been motivated to produce an acidic first solution after sterilization with pH in the range of 4.0-5.3 because Usami et al. teaches that such pH range suppresses formation of glucose decomposition products from icodextrin, particularly 5-hydroxymethyl furfural (produced with pH < 4.0) and 3-deoxyglucosone (produced with pH > 5.3), which affect stability of the sterile peritoneal dialysis solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile peritoneal dialysis solution of the ‘582 claims as combined with Faict et al. to produce an acidic first solution of icodextrin and sodium chloride with pH after sterilization of between 4.0-5.3 to minimize glucose decomposition products produced by icodextrin degradation, as evidenced by the teachings of Usami et al. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in modifying the second solution of the ‘582 sterile peritoneal dialysis solution as combined with Faict et al. to contain 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride and 0.24-5.10 g/L magnesium chloride because Usami et al. teaches a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of sodium chloride (16.6-347.8 g/L), sodium lactate (21.3-448.0 g/L), calcium chloride (1.22-25.7 g/L), and magnesium chloride (0.24-5.10 g/L) to yield a pH of the combined solution after mixing of 6.0-7.5, preferably 6.5-7.5. The skilled artisan would have found it prima facie obvious to do so because the ‘582 claims as combined with Faict et al. suggest a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of L-histidine with sodium chloride, sodium lactate, calcium chloride and magnesium chloride, and Usami et al. suggests such quantities of sodium chloride, sodium lactate, calcium chloride and magnesium chloride as being suitable for incorporation into the alkaline second liquid of the peritoneal dialysis solution for adjusting the pH of the final mixed solution to within the same range of 6.5-7.5 intended by the ‘582 claims. 
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Arguments
In reply, Applicant requests “to hold these provisional obviousness-type double patenting rejections in abeyance until the present application is otherwise deemed to be in condition for allowance” (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. In view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘582 copending claims, the rejection remains proper.
For these reasons supra, rejection of claims 1-3 is proper.

Conclusion
Rejection of claims 1-3 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Tuesday to Thursday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 75 g icodextrin in 840 mL water for injection is equivalent to 75 g icodextrin in 0.840 L, or 89.3 g/L icodextrin, and 1.87 g sodium chloride in 840 mL water for injection is equivalent to 1.87 g in 0.840 L, or 2.2 g/L sodium chloride, in the first liquid. 
        2 3.48 g sodium chloride in 160 mL water for injection is equivalent to 3.48 g sodium chloride in 0.160 L, or 21.75 g/L sodium chloride; 4.48 g sodium lactate in 160 mL water for injection is equivalent to 4.48 g in 0.160 L, or 28 g/L sodium lactate; 0.257 g calcium chloride in 160 mL water for injection is equivalent to 0.257 g in 0.160 L, or 1.6 g/L calcium chloride; and 0.051 g magnesium chloride hexahydrate in 160 mL water for injection is equivalent to 0.051 g in 0.160 L, or 0.32 g/L magnesium chloride hexahydrate.